ORDER
PER CURIAM.
Jerry Schaeffer (Movant) appeals the judgment overruling his Rule 24.035 motion for post-conviction relief without a hearing. On appeal, Movant contends the motion court clearly erred in denying, without a hearing, his claim that his counsel was ineffective for failing to contact five witnesses prior to advising him to plead guilty.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).